Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10038787 to Tamblyn.


Regarding claim 1, 
Tamblyn teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform: 
receiving, by a chat bot and from a user, an indication to talk to a live agent (abstract, col. 20:35-50, trigger event from user in chat); 

calling, by the chat bot, an automatic call distribution server to initiate a live-agent session for the user (col. 20:60-65, col. 21:30-40, call to transfer to live agent); 

storing metadata for the live-agent session in a distributed table and a distributed queue (col. 2:12-15, 25-30, col. 21:50-67, storing metadata for session); 

pulling, from an automatic call distribution connector, one or more messages from a conversation between the user and the chat bot based on the metadata stored in the distributed table and the distributed queue (col. 21:50-67, pulling chat messages; see also col. 2:12-15, 25-30); and 

connecting the live agent to the user in the live-agent session using the automatic call distribution connector (col. 20:60-65, col. 21:30-40, connection to live agent), wherein the user communicates with the live agent in the live- agent session through a same interface for the chat bot (col. 18:45-52; col. 22:40-67).


Regarding claim 2, 12,
Tamblyn teaches: 
when the conversation with the live agent ends, returning the conversation back to chat bot to send messages to the user to end the live-agent session (col. 22:1-5, 25-30, chat server resumes inquiry after interaction with live agent).

Regarding claim 3, 13,
Tamblyn teaches: 
wherein the user uses the interface for the chat bot through a third party software application (col 6:23-26, third party).


Regarding claim 4, 14,
Tamblyn teaches: 
wherein: the live agent talks to multiple users in multiple live-agent sessions asynchronously; and the multiple live-agent sessions comprise the live-agent session, and the multiple users comprise the user (col. 5:50-54, col. 17:20-25, col. 18:5-15, agent engages in multiple conversations at the same time).

Regarding claim 5, 15,
Tamblyn teaches: 
wherein storing the metadata for the live-agent session in the distributed table comprises: creating one or more links to the one or more messages between the chat bot and the user (col. 23:24-35, link to message from chat bot to user).

Regarding claim 6, 16,
Tamblyn teaches: 
wherein storing metadata in the distributed queue comprises: receiving a request from the automatic call distribution connector to allocate the live agent for the live-agent session (col. 8:15-25); adding the requests to the distribute queue to wait for the allocation of the live agent to connect with the user via the live-agent session (col. 9:20-40, col. 26:55-67).

Regarding claim 7, 17,
Tamblyn teaches: 
wherein the automatic call distribution server initiates the live-agent session by assigning an identification to the live-agent session to track the metadata (col. 2:12-15, 25-30, col. 21:50-67, col. 8:37-67).

Claim 11 addressed by similar rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10038787 to Tamblyn.



Regarding claim 8, 18,
Tamblyn teaches: 
wherein pulling from the automatic call distribution connection further comprises: polling the distributed queue to orchestrate an allocation of the live agent (col. 8:15-25, selection of agent).
Tamblyn teaches the polling but fails to teach polling “at predetermined time intervals”. Neverthelss, it would have been obvious to poll at predetermined time intervals for a variety of advantageous reasons such as resource conservation.


Claim 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210312399 to Asokan.

Regarding claim 9, 19,
Tamblyn fails to teach: training the chat bot, using a machine learning model, to recognize when to escalate the user to the live-agent session based on training data.
However, Asokan teaches: training the chat bot, using a machine learning model, to recognize when to escalate the user to the live-agent session based on training data (¶ 49, machine learning to determine when to escalate chat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Asokan. The motivation to do so is that the teachings of  would have been advantageous in terms of improving chat bot performance (Asokan, ¶ 49).


Regarding claim 10, 20,
Tamblyn fails to teach: wherein training the chat bot comprises: training the machine learning model using labeled training data, wherein the labeled training data comprises (i) false negative indications, (ii) false positive indications, (iii) true positive indications, and (iv) true negative indications for escalating users to live- agent sessions; and periodically updating the machine learning model based on further labeling of new chat bot logs to create additional training data. 
However, Asokan discloses the use of machine learning with regards to training chat bots and making determinations regarding escalation (see claims 9 and 19 addressed above; see also ¶ 49 of Asokan). Asokan does not explicitly describe incorporating training the machine learning model using (i) false negative indications, (ii) false positive indications, (iii) true positive indications, and (iv) true negative indications; and periodically updating the machine learning model based on further labeling of new chat bot logs to create additional training data. However, the use of (i) false negative indications, (ii) false positive indications, (iii) true positive indications, and (iv) true negative indications; and periodically updating the machine learning model based on further labeling of new data to create additional training data comprises the rudiments of machine learning/training and are considered well-known expedients in the art. Therefore it would have been obvious to incorporate training the machine learning model using (i) false negative indications, (ii) false positive indications, (iii) true positive indications, and (iv) true negative indications; and periodically updating the machine learning model based on further labeling of new logs to create additional training data with the chat bot systems of Tamblyn and Asokan in order to improve the system via the additional training data. 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445